Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest art obtained from an Examiner’s search (U.S. Patent Publication No. 2021/0289197) discloses obtaining ISP information for splitting a luma block and, where single tree coding is used to partition the CU and ISP is used for splitting the luma block, the chroma transform block size/partitioning is determined based on SubWidthC and SubHeightC. However, the portions of this prior art that disclose such information, only have supporting priority in the Foreign Application filed Aug. 14, 2019 and not the foreign applications filed prior. Accordingly, such art does not qualify as prior art. U.S. Patent Publication No. 2020/0260070 details coding wherein ISP information and whether single tree coding is used, and that these may impact SubWidthC and SubHeightC. However, such prior art does not disclose using the ISP information for the luma block and whether single tree coding is used, to determine the size/partitioning of the chroma block. In other words, it fails to disclose:
…
determine a size of a chroma transform block (TB) of the coding unit based on SubWidthC and SubHeightC when at least a first condition is fulfilled, wherein SubWidthC and SubHeightC are variables depending on chroma format information, wherein the chroma format information indicates a chroma format of a picture the coding unit belongs to, the chroma format includes at least one of: 4:2:0, or 4:2:2, or 4:4:4, and wherein the first condition comprises: 1) a single tree is used to partition the coding unit, and 2) the information of ISP indicates that ISP is used for splitting the luma coding block.


So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/LINDSAY J UHL/Examiner, Art Unit 2481